ORDER

PER CURIAM.
Wells Fargo Home Mortgage (‘Wells Fargo”) appeals from the order of the trial court granting the motion of defendant Georgetown Mortgage Corporation (“Georgetown”) for summary judgment on Wells Fargo’s claim for breach of contract.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).